The appellant upon application for rehearing seeks for the first time a mandamus to review this nonappealable decree. True, this court has on former occasions awarded mandamus to review certain nonappealable orders or decrees, but the writ was asked for in the alternative upon the submission of the cause. Whether or not mandamus would be appropriate to review the order in question we need not decide, for the reason that the application for same comes too late. Cornelius v. Moore,208 Ala. 237, 94 So. 57.
SOMERVILLE, THOMAS, and BOULDIN, JJ., concur.